Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/1/2020 has been entered.

Response to Amendment
Amendments to the claims, filed on 11/11/2020, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Double Patenting
Claims 27, 30-41, 43-47, 67-68, and 70-95 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-107 of U.S. Patent No. 10, 421,866. Although the claims at issue are not identical, they are not patentably distinct from each other because, the structure and features of the articles of instant claims 27, 30-41, 43-47, 67-68, and 70-95 would have been rendered obvious to one of ordinary skill in the art at the time of invention by the methods of claims 1-107 of U.S. Patent No. 10, 421,866.

Claim Rejections - 35 USC § 103
Claims 27, 28, 30-41, and 43-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al (US 2014/0314991 A1).
Regarding claims 27, 28, 30-41, and 43-47, Smith ‘991 teaches an apparatus having a liquid impregnated surface for use with containers storing products such as food products (i.e., contacting phase) with which the liquid impregnated surface is immiscible (i.e., an article comprising a substrate, a liquid disposed on the substrate, the liquid having an average thickness and being immiscible with a contacting phase); wherein the liquid impregnated surfaces comprises solid features such as particles (i.e., first plurality of particles disposed in the liquid); wherein the liquid impregnated surface may further include organic solids such as waxes (i.e., a plurality of hydrophobic particles disposed in the liquid and remaining in the liquid during use of the article), fats, fibers, cellulose or polysaccharides (i.e., a plurality of hydrophilic particles disposed in the liquid, wherein the plurality of hydrophilic particles are configured to increase the yield stress of the contacting phase, wherein the plurality of hydrophilic particles are configured to increase the viscosity of the contacting phase; and; wherein at least one of the plurality of hydrophobic particles and the plurality of hydrophilic particles is an interfacial modifier) and other bulking or thickening agents (abstract, para 24, 29, 33, 35, 47, 50, 51, 56, 65). Smith ‘991 teaches the impregnating liquid can be a silicone oil (i.e., the liquid remains during use of the article) (para 46).
Smith ‘991 teaches the particles on the surface may have an average dimensions of about 200 µm to about 100 nm, and the impregnating liquid in some embodiments forms a layer (i.e., has an average thickness) at least about 100 nm thick above the plurality of solid features (i.e., ~ 101 µm to 200 nm and the average dimension of the hydrophobic particles is less than 1.5 times the average thickness of the liquid), but in some embodiments the liquid-impregnated surface can have an para 40, 42, 59). These ranges overlap that of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Smith ‘991, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).
Smith ‘991 teaches or suggests a number of compositions or materials suitable for the particles, e.g., silica, cellulose, starch, agar, bulking agents, or thickeners, (i.e., a third plurality of particles configured to modify the rheology of the liquid and increase the viscosity of the liquid, the third plurality of particles different than the first plurality of particles and the second plurality of particles) (para 35, 56), so it would have been obvious to one of ordinary skill in the art at the time of invention to use a combination of different materials or compositions and to include rheological modifiers, since it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose (MPEP § 2144.06 I); and since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07).
50, 51, 56), so it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the partition coefficient of the interfacial modifier to allow the component or particle.

Claims 67, 68, 70-95 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al (US 2014/0314991 A1) by the US Food & Drug Administration (Archived on 1/28/16).
Regarding claims 67, 68, 70-82, Smith ‘991 teaches an apparatus having a liquid impregnated surface for use with containers storing products such as food products (i.e., contacting phase) with which the liquid impregnated surface is immiscible (i.e., an article comprising a substrate, a lubricious surface disposed on the substrate and configured to be placed in contact with a contacting phase); wherein the liquid impregnated surfaces comprises solid features such as particles (i.e., first plurality of particles disposed in the liquid); wherein the liquid impregnated surface may further include organic solids such as waxes, fats, fibers, cellulose, and other bulking or thickening agents (i.e., a second plurality of particles disposed in the liquid, the second plurality of particles different than the first plurality of particles, the second plurality of particles have different water miscibility properties than the first plurality of particles, plurality of particles configured to increase the yield stress and the viscosity of the contacting phase), so Smith suggested or otherwise rendered obvious the first plurality of particles and the second plurality of particles collectively define the first surface in the first configuration (abstract, para 24, 29, 33, 35, 50, 51, 56, 65). Smith ‘991 teaches the impregnating liquid can be a silicone oil (i.e., the liquid remains during use of the article) (para 46).
Smith ‘991 teaches the particles on the surface may have an average dimensions of about 200 µm to about 100 nm, and the impregnating liquid in some embodiments forms a layer (i.e., has an average thickness) at least about 100 nm thick above the plurality of solid features (i.e., ~ 101 µm to 200 nm and the average dimension of the hydrophobic particles is less than 1.5 times the average thickness of the liquid), but in some embodiments the liquid-impregnated surface can have an "emerged area fraction" q, which is defined as a representative fraction of the projected surface area of the liquid-impregnated surface, corresponding to non-submerged solid (non-submerged by the impregnating liquid) (i.e., wherein the liquid disposed on the substrate has an average thickness, and the average dimension of the plurality of hydrophilic particles is greater than about the average thickness of the liquid)  (para 40, 42, 59). These ranges overlap that of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Smith ‘991, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).
Smith ‘991 teaches the first plurality of particles may include wax (i.e., hydrophobic) (para 35) and the second plurality of particles may include cellulose (i.e., hydrophilic) (para 35, 56).
Smith ‘991 teaches or suggests a number of compositions or materials suitable for the particles, e.g., silica, cellulose, starch, agar, bulking agents, or thickeners, (i.e., a third plurality of particles configured to modify the rheology of the liquid and increase the viscosity of the liquid, the third plurality of particles different than the first plurality of particles and the second plurality of particles) (para 35, 56), so it would have been obvious to one of ordinary skill in the art at the time of invention to use a combination of different materials or compositions and to include rheological modifiers, since it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose (MPEP § 2144.06 I); and since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07). Furthermore, it would have been obvious to one of ordinary skill in the art at the time to adjust the concentration of third particles in the liquid impregnated surface to optimize the physical properties (i.e., rheology, viscosity, etc) of the impregnating liquid.
Smith further teaches the liquid impregnated surfaces may include polysaccharides or FDA approved food additives (para 35, 50). However, Smith ‘991 fails to expressly suggest wherein the second plurality of particles includes at least one of xanthan gum, guar gum, cellulose gum, chitin, styrene ethylene butylene styrene, sodium polyacrylate, polycarbophil, a carbomer, calcium polyacrylate, and combinations thereof.
The Food Additive List includes materials or compositions such as sodium polyacrylate, and polysaccharides such as xanthan gum and guar gum (i.e., wherein the second plurality of particles are configured to increase the viscosity of the contacting phase and wherein the second plurality of particles are configured to increase the yield stress of the contacting phase) (page 27, 54, 62).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use or substitute the compositions or materials of the Food Additive List by the FDA as the second particles of Smith ‘991; since Smith ‘991 gives direct motivation for said use or substitution.
Regarding the limitations “the first plurality of particles configured to remain in the liquid and the second plurality of particles configured to migrate to the contacting phase” and “wherein the lubricious surface has a first configuration defining a first surface having a first lubricity prior to contacting the contacting phase, and a second configuration defining second surface having a second lubricity after contacting the contacting phase the second lubricity being greater than the first lubricity,” Smith ‘991 as modified by the Food Additive List suggested or otherwise rendered obvious the structure and composition of the article of that of the instant claims. Therefore, the embodiment(s) suggested or otherwise rendered obvious by Smith ‘991 are deemed to inherently possess the limitations or properties “the first plurality of particles configured to remain in the liquid and the second plurality of particles configured to migrate to the contacting phase” and “wherein the lubricious surface has a first configuration defining a first surface having a first lubricity prior to contacting the contacting phase, and a second configuration defining second surface having a second lubricity after contacting the contacting phase the second lubricity being greater than the first lubricity.”
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977): Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted] Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art.

Regarding claims 83-95, Smith ‘991 teaches an apparatus having a liquid impregnated surface for use with containers storing products such as food products (i.e., contacting phase) with which the liquid impregnated surface is immiscible (i.e., an article comprising a substrate, a lubricious surface disposed on the substrate and configured to be placed in contact with a contacting phase); wherein the liquid impregnated surfaces comprises solid features such as particles (i.e., first plurality of particles disposed in the liquid); wherein the liquid impregnated surface may further include organic solids such as waxes, fats, fibers, cellulose, and other bulking or thickening agents (i.e., a second plurality of particles disposed in the liquid, the second plurality of particles different than the first plurality of particles, the second plurality of particles have different water miscibility properties than the first plurality of particles, a plurality of particles configured to modify the rheology of the contacting phase), so Smith suggested or otherwise rendered obvious the first plurality of particles and the second plurality of particles collectively defining the first surface in the first configuration (abstract, para 24, 29, 33, 35, 50, 51, 56, 65). Smith ‘991 teaches the impregnating liquid can be a silicone oil (i.e., the liquid remains during use of the article) (para 46).
Smith ‘991 teaches the particles on the surface may have an average dimensions of about 200 µm to about 100 nm, and the impregnating liquid in some embodiments forms a layer (i.e., has an average thickness) at least about 100 nm thick above the plurality of solid features (i.e., ~ 101 µm to 200 nm and the average dimension of the hydrophobic particles is less than 1.5 times the average thickness of the liquid), but in some embodiments the liquid-impregnated surface can have an "emerged area fraction" q, which is defined as a representative fraction of the projected surface area of the liquid-impregnated surface, corresponding to non-submerged solid (non-submerged by the impregnating liquid) (i.e., wherein the liquid disposed on the substrate has an average thickness, and the average dimension of the plurality of hydrophilic particles is greater than about the average thickness of the liquid)  (para 40, 42, 59). These ranges overlap that of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Smith ‘991, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).
Smith ‘991 teaches the first plurality of particles may include wax (i.e., hydrophobic) (para 35) and the second plurality of particles may include cellulose (i.e., hydrophilic) (para 35, 56).
Smith ‘991 teaches or suggests a number of compositions or materials suitable for the particles, e.g., silica, cellulose, starch, agar, bulking agents, or thickeners, (i.e., a third plurality of particles configured to modify the rheology of the liquid and increase the viscosity of the liquid, the third plurality of particles different than the first plurality of particles and the second plurality of particles) (para 35, 56), so it would have been obvious to one of ordinary skill in the art at the time of invention to use a combination of different materials or compositions and to include rheological modifiers, since it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose (MPEP § 2144.06 I); and since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07). Furthermore, it would have been obvious to one of ordinary skill in the art at the time to adjust the concentration of third particles in the liquid impregnated surface to optimize the physical properties (i.e., rheology, viscosity, etc) of the impregnating liquid.
Smith further teaches the liquid impregnated surfaces may include polysaccharides or FDA approved food additives (para 35, 50). However, Smith ‘991 fails to expressly suggest wherein the second plurality of particles includes at least one of xanthan gum, guar gum, cellulose gum, chitin, styrene ethylene butylene styrene, sodium polyacrylate, polycarbophil, a carbomer, calcium polyacrylate, and combinations thereof.
The Food Additive List includes materials or compositions such as sodium polyacrylate, and polysaccharides such as xanthan gum and guar gum (i.e., wherein the second plurality of particles are configured to modify the rheology of the contacting phase) (page 27, 54, 62).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use or substitute the compositions or materials of the Food Additive List by the FDA as the second particles of Smith ‘991; since Smith ‘991 gives direct motivation for said use or substitution.
Regarding the limitations “wherein the lubricious surface has a first configuration prior to contacting the contacting phase, and a second configuration at a time period after contacting the contacting phase, wherein the lubricious surface including a liquid, a first plurality of particles, and a second plurality of particles in an initial concentration in the first configuration, wherein the lubricious surface includes the liquid, the first plurality of particles, and the second plurality of particles in a concentration less than the initial concentration in the second configuration; and wherein the first plurality of particles are configured to remain in the liquid in the second configuration,” and “wherein the lubricious surface has a first lubricity in the first configuration and a second lubricity in the second configuration, the second lubricity being greater than the first lubricity;” Smith ‘991 as modified by the Food Additive List suggested or otherwise rendered obvious the structure and composition of the article of that of the instant claims. Therefore, the embodiment(s) suggested or otherwise rendered obvious by Smith ‘991 are deemed to inherently possess the limitations “wherein the lubricious surface has a first configuration prior to contacting the contacting phase, and a second configuration at a time period after contacting the contacting phase, wherein the lubricious surface including a liquid, a first plurality of particles, and a second plurality of particles in an initial concentration in the first configuration, wherein the lubricious surface includes the liquid, the first plurality of particles, and the second plurality of particles in a concentration less than the initial concentration in the second configuration; and wherein the first plurality of particles are configured to remain in the liquid in the second configuration,” and “wherein the lubricious surface has a first lubricity in the first configuration and a second lubricity in the second configuration, the second lubricity being greater than the first lubricity.”
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977): Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted] Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art.

Response to Arguments
Applicant's arguments filed 11/30/2020 have been fully considered but they are not persuasive.
With regard to the limitations “a liquid disposed on the substrate, the liquid immiscible with a contacting phase; a plurality of hydrophobic particles disposed in the liquid, the plurality of hydrophobic particles remaining in the liquid during use of the article;” Smith suggests or otherwise renders obvious the structure and composition of the articles of that of the instant claims. Therefore, the embodiment(s) suggested or otherwise rendered obvious by the prior art are deemed to inherently possess the limitations or properties.
With regard to the limitations “a lubricious surface disposed on the substrate and configured to be placed in contact with a contacting phase, the lubricious surface including a first plurality of particles and a second plurality of particles disposed in a liquid, the first plurality of particles configured to remain in the liquid and the second plurality of particles configured to migrate to the contacting phase, the second plurality of particles having different water miscibility properties than the first plurality of particles;” Smith ‘991 as modified by the Food Additive List suggests or otherwise renders obvious the structure and composition of the articles of that of the instant claims. Therefore, the embodiment(s) suggested or otherwise rendered obvious by the prior art are deemed to inherently possess the limitations or properties.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977): Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted] Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art.
Also, the Applicant is reminded "the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152.  The examiner can normally be reached on Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783